                 Case 2:19-cr-00211-JCC Document 54 Filed 08/18/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0211-JCC
10                              Plaintiff,                    ORDER
11          v.

12   ALEKSANDR PAVLOVSKIY,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and the pretrial motions deadline (Dkt. No. 51). Defendant has filed a speedy trial
17   waiver up to and including March 31, 2021. (Dkt. No. 52 at 1.)
18          Having thoroughly considered the motion, the speedy trial waiver, and the relevant
19   record, the Court hereby FINDS that:
20      1. Taking into account the exercise of due diligence, a failure to grant a continuance would
21          deny defense counsel the reasonable time necessary for effective preparation, due to
22          counsel’s need for more time to review the evidence, consider possible defenses, and
23          gather evidence material to the defense as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
24      2. Failure to grant a continuance would likely result in a miscarriage of justice as set forth in
25          18 U.S.C. § 3161(h)(7)(B)(i);
26      3. The additional time requested is a reasonable period of delay, as defense counsel has


     ORDER
     CR19-0211-JCC
     PAGE - 1
               Case 2:19-cr-00211-JCC Document 54 Filed 08/18/20 Page 2 of 2




 1          requested more time to prepare for trial, to investigate the matter, to gather evidence

 2          material to the defense, and to consider possible defenses;

 3      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 4          the best interests of the public and Defendant in any speedier trial as set forth in 18

 5          U.S.C. § 3161(h)(7)(A); and

 6      5. The additional time requested between the current trial date of August 10, 2019, and the

 7          new trial date is necessary to provide defense counsel time to prepare for trial considering

 8          counsel’s schedule and all of the facts set forth above.
 9          For the foregoing reasons, Defendant’s motion to continue the trial date and pretrial
10   motions deadline (Dkt. No. 51) is GRANTED. The trial date is hereby CONTINUED to March
11   15, 2021, at 9:30 a.m. The Court further ORDERS that the time between the date this order is
12   issued and the new trial date is excludable time under the Speedy Trial Act pursuant to 18 U.S.C.
13   §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions must be filed
14   no later than January 22, 2021.
15          DATED this 18th day of August 2020.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0211-JCC
     PAGE - 2
